DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of the Rejection
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Response to Arguments
Applicant's arguments filed on February 14, 2022 is verbatim identical to the remarks of November 1, 2021 which had been fully replied in the Non-Final rejection of dated 11/12/2021. Thus, examiner would refer the applicant to the rebuttal of November 1, 2021 non-final office action for examiner's position to applicant’s arguments.
Since the applicant didn’t do any distinguishable amendments to the claims, examiner will continue to reject the claims based on the prior arts of record as follows. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. in view of Velidi et al. and further in view of Das et al. (all prior arts of records).

    PNG
    media_image1.png
    265
    749
    media_image1.png
    Greyscale

Fig. 3B of Vincent

Regarding claims 1 & 15, Vincent (i.e. FIGS. 1 & 2) discloses a device (Fig. 3B of Vincent) comprising a Doherty power amplifier (20), comprising a power divider (hybrid coupler 30), a carrier amplifier (main amplifier ‘M’ or 22), a peaking amplifier (Auxiliary amplifier ‘A’ or 24) and a combiner (hybrid coupler 44), wherein, the combiner (44) is configured to combine output signals of the carrier amplifier (at terminal 2 of the hybrid coupler 44) and the peaking amplifier (at terminal 3 of the hybrid coupler 44) and comprise a first input port (terminal 2), a second input port (terminal 3), an output port (terminal 4) and a termination port (terminal 1 terminated to a stub 50);
Vincent, however is not explicit about the internal configurations of the Hybrid coupler output combiner 44, could be a broadband hybrid coupler (p. 13, lines 9-11, page 8, line 13 to page 9, line 5, even commercially available ones).

    PNG
    media_image2.png
    116
    149
    media_image2.png
    Greyscale

Fig. 4(d) of Velidi

Velidi teaches a broadband hybrid coupler useable in combining two outputs  from two amplifiers (balanced amplifiers, Velidi: Introduction, since for equal size carrier and auxiliary amplifier of a Doherty amplifier under fully on condition can be considered acting as a balance amplifier, Velidi’s hybrid coupler can also be suitable for such application) where the first input port (2) and the termination port (1) are open coupled by two coupled microstrip lines (Fig. 4(d)) and the second input port (3) and the output port (4) are open coupled by two or more coupled microstrip lines (see Fig. 4(d)); the first input port (2) and the second input port (3) are connected by a quarter wavelength p. 3, left col., par. III, lines 10-12) and the termination port (1) and the output port (4) are connected by a quarter wavelength transmission line (as shown in Fig. 4(d)). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the quadrature hybrid coupler in Vincent with the broadband line coupled hybrid coupler of Velidi. Such a modification would have been considered an obvious substitution of art recognized equivalent hybrid coupler that performs the equivalent function, thereby suggesting the obviousness of such a modification. Also as shown in Fig. 5 of Velidi that this hybrid configuration provides the broadest balance response among all different coupled line hybrid couplers (4(a)-4(d)) and thus it would be obvious to use the hybrid coupler of Fig. 4(d) of Velidi over any other forms (Velidi: p. 2, right col, last paragraph) and thus would read on claim 10 as well, where the coupled microstrip lines are configured to suppress amplitude imbalance (see Fig. 5 of Velidi) and a deeply suppressed second harmonic passbands is also achieved simultaneously (Velidi: p. 2, left col, 1st paragraph, lines 9-11)  and per claim 11, wherein the coupled microstrip lines have relatively low equivalent impedance (the parallel coupled microstrip lines in Velidi section is equivalent to quarter wavelength Z=35.35 line, Velidi: p. 2, right col, last paragraph) while the quarter wavelength transmission lines have relatively high impedance (are 50 lines). Also per claim 12, wherein an even mode electrical length and an odd mode electrical length of the coupled microstrip lines are equal (Velidi, p.2, left col., par. II, lines 1-7) and per claim 13, an even mode impedance of the coupled microstrip lines is in a range of 100~200 Ohm (Z0e=150Ω, and Z0e=115.7Ω, Velidi, p.2, right col., 2nd claim 14, Velidi further teaches that the higher a value of a coupling factor of the coupled microstrip lines is, the broader an obtained bandwidth of a balanced amplitude is (Velidi, p.2, right col., 1st par., lines 8-11).
Returning to the last limitation of claims 1 and 15, although the resultant combination of Vincent and Velidi doesn’t explicitly mention that the U-shaped folded structures are used for the coupled microstrip lines and the quarter wavelength transmission lines in the coupled line quadrature hybrid coupler, both Vincent and Velidi are focused on designing a compact coupled line quadrature hybrid coupler (Vincent: §0091, Velidi: Introduction).
In the art of hybrid couplers, it is a common practice to resorting to U-shaped folded structures for the coupled microstrip lines and the quarter wavelength transmission lines to accommodate longer lines in a compact area. Fig. 2 of Das et al. (“A Compact Branch-Line Coupler using Folded Microstrip Lines”, 2013 IEEE, cited by the applicant) and Fig. 2 of Olukoya et al. (“Miniaturized Quadrature Hybrid Couplers based on Novel U-shaped Transmission Lines”, published in Microwave and Optical Technology Letters, 21 December 2018) can be referred to in this context.  
It would, therefore, have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the coupled microstrip lines and the quarter wavelength transmission lines of the coupled line hybrid coupler of Velidi in U-shaped folded structures following the compact design of Das et al., which would result in further compacting the resultant Doherty combination of Vincent and Velidi in a design where both Vincent and Velidi are focused in compact design. Since 
Because of such modifications, in the resultant combination per claims 2 & 17, the first input port (2) is connected to the carrier amplifier (22) and the second input port (3) is connected to the peaking amplifier (24) to form a non-inverted load modulation combiner (Vincent: p. 19, lines 12-13). Further per claims 3 & 18, Vincent also exemplarily teaches in Fig. 5, a Doherty arrangement where the first input port (2) is connected to the peaking amplifier (24) and the second input port (3) is connected to the carrier amplifier (22) to form an inverted load modulation combiner (Vincent: p. 18, lines 17-20). Also, per claims 4 & 19, the coupled microstrip lines comprise open coupled stubs (Fig. 4(d) of Velidi) and are broadband equivalents of a low impedance quarter wavelength transmission line (Velidi: right col. par. 2, lines 4-9) and per claims 5 & 20, the coupled microstrip lines between the first input port and the termination port are equivalently parallel to the coupled microstrip lines between the second input port and the output port (see Fig. 4(d) of Velidi). According to claims 6 and 21, load of the termination port comprises is one of an open stub, a short stub, and an equivalent reactive load (a tuned open-circuit transmission line 50, Vincent: p. 14, lines 5-15) and per claim 7, the load of the termination port has a same effect as placing offset lines (Vincent: p. 14, lines 17-22) in series with the first input port and the second input port for the output signals of the carrier amplifier and the peaking amplifier, respectively. Further per claim 8, since two of the most important figure of merit of the Vincent amplifier are efficiency and linearity during both low power and high power peak requirements, and since one of the main sources of power loss is in the isolation port, a claims 15 & 16, Vincent is explicit about the invention consisting of the Doherty amplifier (Fig. 3B) is part of an RF amplifier device which is used for wireless communication (Vincent: Field of Invention, p. 1, lines 6-10).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843